WALLACE, JUDGE:
This claim came on for rehearing after the Court had granted a Motion for Rehearing wherein the claimant alleged that lack of counsel had resulted in a decision against him in the original proceedings. The Court reopened the claim so that further testimony and evidence could be presented.
The facts of the claim concern claimant’s residential property located on Beech Fork Road in Wayne County, West Virginia. Damage was sustained by claimant’s residence and property when water flowed from the upper side of Beech Fork Road onto the property. The testimony established that stopped up ditch lines and culverts caused water to flow from the upper side of Beech Fork Road, down claimant’s driveway, and then under the house, and, at times, even through the front room of the residence.
Claimant testified that there was a blocked culvert located on the upper side of Beech Fork Road above claimant’s property and *343another blocked culvert on the lower side of the property, both of which drained into a creek behind claimant’s property.
In the summer of 1979, employees of the respondent cleaned one of the drainpipes and dug a ditch on claimant’s property to try to solve the water problem. These efforts were in vain. It was not until December, 1979, that employees of the respondent graded the ditch line and alleviated most of the water problems on claimant’s property.
The damages to claimant’s property included loss of gravel on the driveway as well as damage to the foundation of the residence, the hot water tank, furnace, porch, patio, walls, and garage apartment. The total amount of damages as indicated in the record was $4,933.13.
Alexander Thomas, a registered civil engineer, testified that his investigation revealed that the water problem was the result of “inadequate drainage facilities” above the property on Beech Fork Road, which tended to divert and accumulate the natural drainage off Beech Fork Hill toward the property of the claimant.
David Bevins, Assistant Maintenance Engineer for the respondent, testified that, according to his investigation, claimant’s property is located below a natural drainage area and is at a lower elevation than the road. Photographs of the claimant’s property and surrounding properties show a natural drain adjacent to claimant’s property, which failed to carry all of the water run-off.
From the record, the Court finds that the clogged culverts and ditch lines created a situation wherein the volume of water running off the hillside onto the road was too great to flow entirely through the natural drainage area, causing the water to flow down the road to the lowest area, which happened to be claimant’s driveway, resulting in extensive damage to claimant’s home and road. Accordingly, the Court makes an award to the claimant for the damages to his property caused by the respondent’s negligent maintenance of the ditch line and culverts on Beech Fork Road in the amount of $4,933.13.
Award of $4,933.13.